DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Asako does not teach or suggest “determining whether to execute the copy process after accepting the copy execution instruction.” Examiner respectfully argues that Asako teaches a multifunctional device configured to perform a copy function and that the used copy count by user is tracked as shown in figure 5, each user is limited to a copy limit as shown in figure 6 and that the determining whether to execute the copy process is taught in figures 5-6 and S4 of figure 11. Although Asako is silent about receiving a copy execution instruction, the MFP as shown in 3 inherently includes a “start key” on the display panel 26 for the user to initiate a copy function of the MFP. 
It’s noted that Asako is silent with respect to the determining whether to execute the copy process is before or after receiving the copy execution instruction and that the determining whether to execute the copy process after receiving the copy execution instruction is an obvious design choice. Please see detailed rejection below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, as amended, recites “wherein the controller causes, from receiving an execution instruction of the copy process until determining whether to execute the 
copy process, the feeder to feed the sheet used in the copy process”, this limitation appears to suggest that the controller to determine whether to execute copying process after accepting the copy execution instruction. This limitation appears to be new matter since Examiner is unable to find support for this added limitation from the original filed specification. From Applicant’s figure 5A (S1100-S1002-S1003) appears to suggest that the controller to determine whether to execute copying process (S1100) before accepting the copy execution instruction (S1003). Support from specification is respectfully requested.
	Claims 8-9, please see similar rejection to claim 1 above.
	Claims 2-6 are also rejected since they depend on independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0065720 A1 to Asako et al.
As to claim 1, Asako discloses an image processing apparatus (multifunctional device 20 of figures 1, 3-4) comprising: 
a reader that reads document sheets to generate image data (scanner 21 and paragraph 0034); 
a feeder that feeds a sheet (motor to convey recording paper, inherent property of the MFP 20); 
a printer that prints an image based on the generated image data on the fed sheet (printer 22 and paragraph 0034); and 
a controller (controller 24 of figures 3-4), 
wherein the controller determines, based on a number of the sheets on which the image has been printed (user’s copy count in figure 5), whether to execute a copy process (user’s copy limit in figure 6 and paragraphs 0038-0039), 
wherein the controller causes, from receiving an execution instruction of the copy process until determining whether to execute the copy process (execute copying request from user; S4 of figure 11 and paragraph 0049), the feeder to feed the sheet used in the copy process (motor to feed the recording paper used for the copying process after receiving copying instruction from the user is an inherent property of the copying process), and 
wherein the controller executes, based on the received execution instruction (user initiates a copy instruction) and the determination that the controller executes the copy process (S4 of figure 11 and paragraph 0049), the copy process in which the reader reads a document sheet to generate image data and the printer prints an image based on the generated image data on the fed sheet (copy process performs by MFP 20; paragraphs 0029-0037). 
Asako is silent about the determining whether to execute the copy process is before or after receiving the copy execution instruction.
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Asako’s image processing apparatus to determine whether to execute the copy process after receiving the copy execution instruction because there are a limited number of choices as to when to determine whether to execute the copy process (before or after receiving the copy execution instruction) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the MFP, to determine whether to execute the copy process after receiving the copy execution instruction (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 2, Asako further discloses wherein the received execution instruction is a first time execution instruction after the number of the sheets has been obtained (usage is obtained after user authentication then user initiates a copy instruction within copy limitation, S1-S4 of figure 11 and paragraphs 0045-0049).
As to claim 3, Asako further discloses a user interface, wherein the user interface (display panel 26) receives a copy setting (user can input number of copy), and wherein the user interface receives the copy setting from when the number of the sheets is obtained to when the execution instruction is received (user inputs number of copy after user authentication and initiates copy process; S1-S4 of figure 11 and paragraphs 0045-0049).
As to claim 4, Asako further discloses wherein the controller determines, on the basis that the number of the sheets is a predetermined number, to not execute the copy process (copy count in figure 5 = count limit for copy limitation in figure 6), and wherein the controller determines, on the basis that the number of the sheets is less than the predetermined number, to execute the copy process based on the received execution instruction (copy count in figure 5 < count limit for copy limitation in figure 6).
As to claim 5, Asako further discloses wherein the predetermined number is associated with a user (name/user ID of figure 5).
As to claim 6, Asako further discloses wherein the image processing apparatus has a sheet holding unit, and wherein the feeder feeds the sheet from the sheet holding unit (paper tray for storing recording paper is inherently included in the MFP 20).
As to claim 8, claim 8 is for a control method (figure 11) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 9, claim 9 is for a non-transitory computer-readable storage medium (12/13 of figure 2) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675